        Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 1 of 19




 1 Robert V. Prongay (SBN 270796)
    rprongay@glancylaw.com
 2 Charles Linehan (SBN 307439)
    clinehan@glancylaw.com
 3
   Pavithra Rajesh (SBN 323055)
 4  prajesh@glancylaw.com
   GLANCY PRONGAY & MURRAY LLP
 5 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 6 Telephone: (310) 201-9150

 7 Facsimile: (310) 201-9160

 8 Attorneys for Plaintiff Meysam Moradpour

 9 [Additional Counsel on Signature Page]

10                              UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12 MEYSAM MORADPOUR, Individually and            Case No.
   On Behalf of All Others Similarly Situated,
13                                               CLASS ACTION COMPLAINT FOR
                  Plaintiff,                     VIOLATIONS OF THE FEDERAL
14                                               SECURITIES LAWS
15         v.

16 VELODYNE LIDAR, INC., ANAND                   JURY TRIAL DEMANDED
   GOPALAN, and ANDREW HAMER,
17

18                Defendants.

19

20

21

22

23

24

25

26

27

28

                                      CLASS ACTION COMPLAINT
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 2 of 19




 1         Plaintiff Meysam Moradpour (“Plaintiff”), individually and on behalf of all others similarly

 2 situated, by and through his attorneys, alleges the following upon information and belief, except as

 3 to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

 4 information and belief is based upon, among other things, his counsel’s investigation, which

 5 includes without limitation: (a) review and analysis of regulatory filings made by Velodyne Lidar,

 6 Inc. (“Velodyne” or the “Company”) with the United States (“U.S.”) Securities and Exchange

 7 Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

 8 disseminated by Velodyne; and (c) review of other publicly available information concerning

 9 Velodyne.

10                         NATURE OF THE ACTION AND OVERVIEW

11         1.      This is a class action on behalf of persons and entities that purchased or otherwise
12 acquired Velodyne securities between November 9, 2020 and February 19, 2021, inclusive (the

13 “Class Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange Act

14 of 1934 (the “Exchange Act”).

15         2.      Velodyne provides solutions to develop safe automated systems including real-time
16 surround view lidar sensors. The Company became a public entity on or about September 29, 2020

17 when it merged with Graf Industrial Corp., a special purpose acquisition company.

18         3.      On February 22, 2021, Velodyne announced that the Board had “removed David Hall
19 as Chairman of the Board and terminated Marta Hall’s employment as Chief Marketing Officer of

20 the Company” after the Audit Committee’s investigation “concluded that Mr. Hall and Ms. Hall

21 each behaved inappropriately with regard to certain Board and Company processes, and failed to

22 operate with respect, honesty, integrity, and candor in their dealings with Company officers and

23 directors.” In addition, the Company announced that Velodyne’s Board formally censured Mr. Hall

24 and Ms. Hall, but that they would remain directors of Velodyne.

25         4.      On this news, Velodyne’s common stock fell $3.14, or approximately 15%, to close
26 at $17.97 per share on February 22, 2021, on unusually heavy trading volume. Additionally,

27 Velodyne’s warrants fell $1.47, or approximately 20%, to close at $5.90 per warrant on February

28 22, 2021.

                                        CLASS ACTION COMPLAINT
                                                      1
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 3 of 19




 1          5.      Throughout the Class Period, Defendants made materially false and/or misleading

 2 statements, as well as failed to disclose material adverse facts about the Company’s business,

 3 operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that certain of

 4 Velodyne’s directors had failed to operate with respect, honesty, integrity, and candor in their

 5 dealings with the Company’s officers and directors; (2) that the Company was investigating the

 6 foregoing matters; and (3) that, as a result of the foregoing, Defendants’ positive statements about

 7 the Company’s business, operations, and prospects were materially misleading and/or lacked a

 8 reasonable basis.

 9          6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

10 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

11 significant losses and damages.

12                                    JURISDICTION AND VENUE

13          7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act
14 (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

15 240.10b-5).

16          8.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.
17 § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

18          9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section
19 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

20 or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

21 including the dissemination of materially false and/or misleading information, occurred in

22 substantial part in this Judicial District. In addition, the Company’s principal executive offices are

23 located in this District.

24          10.     In connection with the acts, transactions, and conduct alleged herein, Defendants
25 directly and indirectly used the means and instrumentalities of interstate commerce, including the

26 United States mail, interstate telephone communications, and the facilities of a national securities

27 exchange.

28

                                          CLASS ACTION COMPLAINT
                                                         2
          Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 4 of 19




 1                                                PARTIES

 2          11.     Plaintiff Meysam Moradpour, as set forth in the accompanying certification,

 3 incorporated by reference herein, purchased Velodyne securities during the Class Period, and

 4 suffered damages as a result of the federal securities law violations and false and/or misleading

 5 statements and/or material omissions alleged herein.

 6          12.     Defendant Velodyne is incorporated under the laws of Delaware with its principal

 7 executive offices located in San Jose, California. Velodyne’s common stock trades on the NASDAQ

 8 exchange under the symbol “VLDR” and its warrants trade under the symbol “VLDRW.”

 9          13.     Defendant Anand Gopalan (“Gopalan”) was the Company’s Chief Executive Officer

10 (“CEO”) at all relevant times.

11          14.     Defendant Andrew Hamer (“Hamer”) was the Company’s Chief Financial Officer

12 (“CFO”) at all relevant times.

13          15.     Defendants Gopalan and Hamer (collectively the “Individual Defendants”), because

14 of their positions with the Company, possessed the power and authority to control the contents of

15 the Company’s reports to the SEC, press releases and presentations to securities analysts, money

16 and portfolio managers and institutional investors, i.e., the market. The Individual Defendants were

17 provided with copies of the Company’s reports and press releases alleged herein to be misleading

18 prior to, or shortly after, their issuance and had the ability and opportunity to prevent their issuance

19 or cause them to be corrected. Because of their positions and access to material non-public

20 information available to them, the Individual Defendants knew that the adverse facts specified

21 herein had not been disclosed to, and were being concealed from, the public, and that the positive

22 representations which were being made were then materially false and/or misleading.                 The

23 Individual Defendants are liable for the false statements pleaded herein.

24                                   SUBSTANTIVE ALLEGATIONS

25                                               Background
26          16.      Velodyne provides solutions to develop safe automated systems including real-time
27 surround view lidar sensors. The Company became a public entity on or about September 29, 2020

28 when it merged with Graf Industrial Corp., a special purpose acquisition company.

                                          CLASS ACTION COMPLAINT
                                                        3
          Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 5 of 19




 1                                    Materially False and Misleading

 2                               Statements Issued During the Class Period

 3          17.       The Class Period begins on November 9, 2020. On that day, the Company filed its

 4 quarterly report on Form 10-Q with the SEC for the period ended September 30, 2020 (the “3Q20

 5 10-Q”). It stated: “Based on the evaluation of our disclosure controls and procedures as of the end

 6 of the period covered by this Quarterly Report on Form 10-Q, our chief executive officer and chief

 7 financial officer concluded that, as of such date, our disclosure controls and procedures were

 8 effective at the reasonable assurance level.”

 9          18.       Moreover, the 3Q20 10-Q contained certifications pursuant to the Sarbanes-Oxley

10 Act of 2002 (“SOX”) signed by defendants Gopalan and Hamer attesting to the accuracy of

11 Velodyne’s financial statements, the effectiveness of the Company’s internal controls over financial

12 reporting, and the disclosure of all fraud.

13          19.       On January 7, 2021, the Company announced its preliminary fourth quarter and full

14 year 2020 financial results in a press release that stated, in relevant part:

15                   2020 annual revenue of approximately $94 million
16                   Record shipments of 4,100 units
17                   $350 million of cash on the balance sheet at December 31, 2020
18                   Long-term outlook remains strong, but at this time 2021 guidance withdrawn
                      due to reduced near-term visibility
19
            Velodyne Lidar (NASDAQ: VLDR, VLDRW), the global leader in lidar technology
20          founded by David Hall with foundational patents, today announced preliminary
            fourth quarter 2020 revenue and provided an update on recent business trends and
21          outlook. During the fourth quarter of 2020, Velodyne shipped more than 4,100
            sensors to its global customer base, bringing the annual total units shipped in 2020
22          to more than 11,500, including over 600 solid state Velarray units in the fourth
            quarter alone. These unit amounts represent a single quarter record for Velodyne,
23          and the company believes that it has sold more sensors in 2020 than reported by all
            of its competitors combined. Additionally, Velodyne increased its signed and
24          awarded contracts to 25 and expanded its pipeline to 183 projects across multiple
            end-markets and use cases, up from 175 since the end of the third quarter of 2020.
25
            20.       On January 13, 2021, Velodyne filed a Form 8-K with the SEC stating that David
26
     Hall had “voluntarily transitioned from serving as an employee and executive officer of the
27
     Company to a non-executive role.”
28

                                           CLASS ACTION COMPLAINT
                                                         4
          Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 6 of 19




 1           21.    On January 22, 2021, Velodyne filed a Form 8-K with the SEC stating that Barbara

 2 Samardzich “would not stand for re-election as a Class I director at the Company’s 2021 annual

 3 meeting” and that her decision “was not the result of any disagreement with the Company on any

 4 matter relating to the Company’s operations, policies or practices.”

 5           22.    On February 18, 2021, Velodyne filed a Form 8-K with the SEC stating that James

 6 A. Graf had resigned as a director of the Company and that “Mr. Graf’s decision to resign was not

 7 a result of any disagreement with the Company.”

 8           23.    The above statements identified in ¶¶ 17-22 were materially false and/or misleading,

 9 and failed to disclose material adverse facts about the Company’s business, operations, and

10 prospects. Specifically, Defendants failed to disclose to investors: (1) that certain of Velodyne’s

11 directors had failed to operate with respect, honesty, integrity, and candor in their dealings with the

12 Company’s officers and directors; (2) that the Company was investigating the foregoing matters;

13 and (3) that, as a result of the foregoing, Defendants’ positive statements about the Company’s

14 business, operations, and prospects were materially misleading and/or lacked a reasonable basis.

15                              Disclosures at the End of the Class Period

16           24.    On February 22, 2021, before the market opened, Velodyne announced that the
17 Board had “removed David Hall as Chairman of the Board and terminated Marta Hall’s employment

18 as Chief Marketing Officer of the Company” after the Audit Committee’s investigation “concluded

19 that Mr. Hall and Ms. Hall each behaved inappropriately with regard to certain Board and Company

20 processes, and failed to operate with respect, honesty, integrity, and candor in their dealings with

21 Company officers and directors.” In addition, Velodyne’s Board formally censured Mr. Hall and

22 Ms. Hall, but they would remain directors of Velodyne. Specifically, in a press release, the Company

23 stated:

24           Velodyne Lidar, Inc. (Nasdaq: VLDR, VLDRW) today announced that Dr. Joseph
             B. Culkin, PhD, who has served as a member of Velodyne Lidar’s Board of Directors
25           since September 2016, has been appointed Chairman of the Board, effective
             immediately, succeeding David Hall. The Company also announced today that Sally
26           Frykman, Chief Communications Officer, has been appointed to the additional role
             of Chief Marketing Officer, effective immediately, replacing Marta Thoma Hall.
27
             These actions follow the completion of an investigation by the fully independent
28           Audit Committee of the Company’s Board of Directors, which commenced in

                                          CLASS ACTION COMPLAINT
                                                        5
          Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 7 of 19




 1          December 2020. The investigation was aided by independent legal counsel, Keker,
            Van Nest & Peters LLP, and reviewed certain statements and conduct by David Hall
 2          and Marta Thoma Hall. The investigation concluded that Mr. Hall and Ms. Hall each
            behaved inappropriately with regard to Board and Company processes, and failed to
 3          operate with respect, honesty, integrity, and candor in their dealings with Company
            officers and directors. Accordingly, the Board approved remedial actions including
 4          the removal of Mr. Hall as Chairman of the Board and the termination of Ms. Hall
            as an employee of the Company. Mr. Hall had previously informed the Board that he
 5          was voluntarily transitioning from Executive Chairman to Chairman on January 7,
            2021. The Board also formally censured both Mr. Hall and Ms. Hall, and directed
 6          them both to receive appropriate remedial training. They will remain members of the
            Company’s Board of Directors.
 7
            25.       On this news, Velodyne’s common stock fell $3.14, or approximately 15%, to close
 8
     at $17.97 per share on February 22, 2021, on unusually heavy trading volume. Additionally,
 9
     Velodyne’s warrants fell $1.47, or approximately 20%, to close at $5.90 per warrant on February
10
     22, 2021.
11
                                     CLASS ACTION ALLEGATIONS
12
            26.       Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
13
     Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased
14
     or otherwise acquired Velodyne securities between November 9, 2020 and February 19, 2021,
15
     inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,
16
     the officers and directors of the Company, at all relevant times, members of their immediate families
17
     and their legal representatives, heirs, successors, or assigns, and any entity in which Defendants
18
     have or had a controlling interest.
19
            27.       The members of the Class are so numerous that joinder of all members is
20
     impracticable. Throughout the Class Period, Velodyne’s shares actively traded on the NASDAQ.
21
     While the exact number of Class members is unknown to Plaintiff at this time and can only be
22
     ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or
23
     thousands of members in the proposed Class. Millions of Velodyne shares were traded publicly
24
     during the Class Period on the NASDAQ. Record owners and other members of the Class may be
25
     identified from records maintained by Velodyne or its transfer agent and may be notified of the
26
     pendency of this action by mail, using the form of notice similar to that customarily used in securities
27
     class actions.
28

                                           CLASS ACTION COMPLAINT
                                                         6
          Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 8 of 19




 1          28.      Plaintiff’s claims are typical of the claims of the members of the Class as all members

 2 of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that

 3 is complained of herein.

 4          29.      Plaintiff will fairly and adequately protect the interests of the members of the Class

 5 and has retained counsel competent and experienced in class and securities litigation.

 6          30.      Common questions of law and fact exist as to all members of the Class and

 7 predominate over any questions solely affecting individual members of the Class. Among the

 8 questions of law and fact common to the Class are:

 9                   (a)    whether the federal securities laws were violated by Defendants’ acts as

10 alleged herein;

11                   (b)    whether statements made by Defendants to the investing public during the

12 Class Period omitted and/or misrepresented material facts about the business, operations, and

13 prospects of Velodyne; and

14                   (c)    to what extent the members of the Class have sustained damages and the

15 proper measure of damages.

16          31.      A class action is superior to all other available methods for the fair and efficient

17 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

18 damages suffered by individual Class members may be relatively small, the expense and burden of

19 individual litigation makes it impossible for members of the Class to individually redress the wrongs

20 done to them. There will be no difficulty in the management of this action as a class action.

21                                  UNDISCLOSED ADVERSE FACTS

22          32.      The market for Velodyne’s securities was open, well-developed and efficient at all
23 relevant times. As a result of these materially false and/or misleading statements, and/or failures to

24 disclose, Velodyne’s securities traded at artificially inflated prices during the Class Period. Plaintiff

25 and other members of the Class purchased or otherwise acquired Velodyne’s securities relying upon

26 the integrity of the market price of the Company’s securities and market information relating to

27 Velodyne, and have been damaged thereby.

28

                                           CLASS ACTION COMPLAINT
                                                         7
          Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 9 of 19




 1          33.     During the Class Period, Defendants materially misled the investing public, thereby

 2 inflating the price of Velodyne’s securities, by publicly issuing false and/or misleading statements

 3 and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

 4 herein, not false and/or misleading. The statements and omissions were materially false and/or

 5 misleading because they failed to disclose material adverse information and/or misrepresented the

 6 truth about Velodyne’s business, operations, and prospects as alleged herein.

 7          34.     At all relevant times, the material misrepresentations and omissions particularized in

 8 this Complaint directly or proximately caused or were a substantial contributing cause of the

 9 damages sustained by Plaintiff and other members of the Class. As described herein, during the

10 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

11 statements about Velodyne’s financial well-being and prospects. These material misstatements

12 and/or omissions had the cause and effect of creating in the market an unrealistically positive

13 assessment of the Company and its financial well-being and prospects, thus causing the Company’s

14 securities to be overvalued and artificially inflated at all relevant times. Defendants’ materially false

15 and/or misleading statements during the Class Period resulted in Plaintiff and other members of the

16 Class purchasing the Company’s securities at artificially inflated prices, thus causing the damages

17 complained of herein when the truth was revealed.

18                                           LOSS CAUSATION

19          35.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused
20 the economic loss suffered by Plaintiff and the Class.

21          36.     During the Class Period, Plaintiff and the Class purchased Velodyne’s securities at
22 artificially inflated prices and were damaged thereby. The price of the Company’s securities

23 significantly declined when the misrepresentations made to the market, and/or the information

24 alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

25 causing investors’ losses.

26                                     SCIENTER ALLEGATIONS
27          37.     As alleged herein, Defendants acted with scienter since Defendants knew that the
28 public documents and statements issued or disseminated in the name of the Company were

                                           CLASS ACTION COMPLAINT
                                                         8
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 10 of 19




 1 materially false and/or misleading; knew that such statements or documents would be issued or

 2 disseminated to the investing public; and knowingly and substantially participated or acquiesced in

 3 the issuance or dissemination of such statements or documents as primary violations of the federal

 4 securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue of their

 5 receipt of information reflecting the true facts regarding Velodyne, their control over, and/or receipt

 6 and/or modification of Velodyne’s allegedly materially misleading misstatements and/or their

 7 associations with the Company which made them privy to confidential proprietary information

 8 concerning Velodyne, participated in the fraudulent scheme alleged herein.

 9                      APPLICABILITY OF PRESUMPTION OF RELIANCE

10                             (FRAUD-ON-THE-MARKET DOCTRINE)

11          38.    The market for Velodyne’s securities was open, well-developed and efficient at all
12 relevant times. As a result of the materially false and/or misleading statements and/or failures to

13 disclose, Velodyne’s securities traded at artificially inflated prices during the Class Period. On

14 December 22, 2020, the Company’s share price closed at a Class Period high of $27.38 per share.

15 Paintiff and other members of the Class purchased or otherwise acquired the Company’s securities

16 relying upon the integrity of the market price of Velodyne’s securities and market information

17 relating to Velodyne, and have been damaged thereby.

18          39.    During the Class Period, the artificial inflation of Velodyne’s shares was caused by
19 the material misrepresentations and/or omissions particularized in this Complaint causing the

20 damages sustained by Plaintiff and other members of the Class. As described herein, during the

21 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

22 statements about Velodyne’s business, prospects, and operations. These material misstatements

23 and/or omissions created an unrealistically positive assessment of Velodyne and its business,

24 operations, and prospects, thus causing the price of the Company’s securities to be artificially

25 inflated at all relevant times, and when disclosed, negatively affected the value of the Company

26 shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

27 in Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

28 inflated prices, and each of them has been damaged as a result.

                                          CLASS ACTION COMPLAINT
                                                        9
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 11 of 19




 1          40.     At all relevant times, the market for Velodyne’s securities was an efficient market

 2 for the following reasons, among others:

 3                  (a)     Velodyne shares met the requirements for listing, and was listed and actively

 4 traded on the NASDAQ, a highly efficient and automated market;

 5                  (b)     As a regulated issuer, Velodyne filed periodic public reports wit the SEC

 6 nd/or the NASDAQ;

 7                  (c)     Velodyne regularly communicated with public investors via established

 8 market communication mechanisms, including through regular dissemination of press releases on

 9 the national circuits of major newswire services and through other wide-ranging public disclosures,

10 such as communications with the financial press and other similar reporting services; and/or

11                  (d)     Velodyne was followed by securities analysts employed by brokerage firms

12 who wrote reports about the Company, and these reports were distributed to the sales force and

13 certain customers of their respective brokerage firms. Each of these reports was publicly available

14 and entered the public marketplace.

15          41.     As a result of the foregoing, the market for Velodyne’s securities promptly digested

16 current information regarding Velodyne from all publicly available sources and reflected such

17 information in Velodyne’s share price. Under these circumstances, all purchasers of Velodyne’s

18 securities during the Class Period suffered similar injury through their purchase of Velodyne’s

19 securities at artificially inflated prices and a presumption of reliance applies.

20          42.     A Class-wide presumption of reliance is also appropriate in this action under the

21 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

22 because the Class’s claims are, in large part, grounded on Defendants’ material misstatements and/or

23 omissions.      Because this action involves Defendants’ failure to disclose material adverse

24 information regarding the Company’s business operations and financial prospects—information that

25 Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to recovery.

26 All that is necessary is that the facts withheld be material in the sense that a reasonable investor

27 might have considered them important in making investment decisions. Given the importance of

28

                                          CLASS ACTION COMPLAINT
                                                        10
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 12 of 19




 1 the Class Period material misstatements and omissions set forth above, that requirement is satisfied

 2 here.

 3                                          NO SAFE HARBOR

 4          43.     The statutory safe harbor provided for forward-looking statements under certain

 5 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint. The

 6 statements alleged to be false and misleading herein all relate to then-existing facts and conditions.

 7 In addition, to the extent certain of the statements alleged to be false may be characterized as forward

 8 looking, they were not identified as “forward-looking statements” when made and there were no

 9 meaningful cautionary statements identifying important factors that could cause actual results to

10 differ materially from those in the purportedly forward-looking statements. In the alternative, to the

11 extent that the statutory safe harbor is determined to apply to any forward-looking statements

12 pleaded herein, Defendants are liable for those false forward-looking statements because at the time

13 each of those forward-looking statements was made, the speaker had actual knowledge that the

14 forward-looking statement was materially false or misleading, and/or the forward-looking statement

15 was authorized or approved by an executive officer of Velodyne who knew that the statement was

16 false when made.

17                                             FIRST CLAIM

18                         Violation of Section 10(b) of The Exchange Act and
                                  Rule 10b-5 Promulgated Thereunder
19                                       Against All Defendants
20          44.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

21 set forth herein.

22          45.     During the Class Period, Defendants carried out a plan, scheme and course of conduct

23 which was intended to and, throughout the Class Period, did: (i) deceive the investing public,

24 including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and other

25 members of the Class to purchase Velodyne’s securities at artificially inflated prices. In furtherance

26 of this unlawful scheme, plan and course of conduct, Defendants, and each defendant, took the

27 actions set forth herein.

28

                                          CLASS ACTION COMPLAINT
                                                        11
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 13 of 19




 1          46.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made untrue

 2 statements of material fact and/or omitted to state material facts necessary to make the statements

 3 not misleading; and (iii) engaged in acts, practices, and a course of business which operated as a

 4 fraud and deceit upon the purchasers of the Company’s securities in an effort to maintain artificially

 5 high market prices for Velodyne’s securities in violation of Section 10(b) of the Exchange Act and

 6 Rule 10b-5. All Defendants are sued either as primary participants in the wrongful and illegal

 7 conduct charged herein or as controlling persons as alleged below.

 8          47.     Defendants, individually and in concert, directly and indirectly, by the use, means or

 9 instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

10 continuous course of conduct to conceal adverse material information about Velodyne’s financial

11 well-being and prospects, as specified herein.

12          48.     Defendants employed devices, schemes and artifices to defraud, while in possession

13 of material adverse non-public information and engaged in acts, practices, and a course of conduct

14 as alleged herein in an effort to assure investors of Velodyne’s value and performance and continued

15 substantial growth, which included the making of, or the participation in the making of, untrue

16 statements of material facts and/or omitting to state material facts necessary in order to make the

17 statements made about Velodyne and its business operations and future prospects in light of the

18 circumstances under which they were made, not misleading, as set forth more particularly herein,

19 and engaged in transactions, practices and a course of business which operated as a fraud and deceit

20 upon the purchasers of the Company’s securities during the Class Period.

21          49.     Each of the Individual Defendants’ primary liability and controlling person liability

22 arises from the following facts: (i) the Individual Defendants were high-level executives and/or

23 directors at the Company during the Class Period and members of the Company’s management team

24 or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and activities

25 as a senior officer and/or director of the Company, was privy to and participated in the creation,

26 development and reporting of the Company’s internal budgets, plans, projections and/or reports;

27 (iii) each of these defendants enjoyed significant personal contact and familiarity with the other

28 defendants and was advised of, and had access to, other members of the Company’s management

                                           CLASS ACTION COMPLAINT
                                                         12
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 14 of 19




 1 team, internal reports and other data and information about the Company’s finances, operations, and

 2 sales at all relevant times; and (iv) each of these defendants was aware of the Company’s

 3 dissemination of information to the investing public which they knew and/or recklessly disregarded

 4 was materially false and misleading.

 5          50.     Defendants had actual knowledge of the misrepresentations and/or omissions of

 6 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

 7 ascertain and to disclose such facts, even though such facts were available to them. Such defendants’

 8 material misrepresentations and/or omissions were done knowingly or recklessly and for the purpose

 9 and effect of concealing Velodyne’s financial well-being and prospects from the investing public

10 and supporting the artificially inflated price of its securities. As demonstrated by Defendants’

11 overstatements and/or misstatements of the Company’s business, operations, financial well-being,

12 and prospects throughout the Class Period, Defendants, if they did not have actual knowledge of the

13 misrepresentations and/or omissions alleged, were reckless in failing to obtain such knowledge by

14 deliberately refraining from taking those steps necessary to discover whether those statements were

15 false or misleading.

16          51.     As a result of the dissemination of the materially false and/or misleading information

17 and/or failure to disclose material facts, as set forth above, the market price of Velodyne’s securities

18 was artificially inflated during the Class Period. In ignorance of the fact that market prices of the

19 Company’s securities were artificially inflated, and relying directly or indirectly on the false and

20 misleading statements made by Defendants, or upon the integrity of the market in which the

21 securities trades, and/or in the absence of material adverse information that was known to or

22 recklessly disregarded by Defendants, but not disclosed in public statements by Defendants during

23 the Class Period, Plaintiff and the other members of the Class acquired Velodyne’s securities during

24 the Class Period at artificially high prices and were damaged thereby.

25          52.     At the time of said misrepresentations and/or omissions, Plaintiff and other members

26 of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff and the other

27 members of the Class and the marketplace known the truth regarding the problems that Velodyne

28 was experiencing, which were not disclosed by Defendants, Plaintiff and other members of the Class

                                          CLASS ACTION COMPLAINT
                                                        13
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 15 of 19




 1 would not have purchased or otherwise acquired their Velodyne securities, or, if they had acquired

 2 such securities during the Class Period, they would not have done so at the artificially inflated prices

 3 which they paid.

 4           53.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

 5 and Rule 10b-5 promulgated thereunder.

 6           54.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

 7 other members of the Class suffered damages in connection with their respective purchases and

 8 sales of the Company’s securities during the Class Period.

 9                                            SECOND CLAIM

10                            Violation of Section 20(a) of The Exchange Act
                                    Against the Individual Defendants
11
             55.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
12
     set forth herein.
13
             56.     Individual Defendants acted as controlling persons of Velodyne within the meaning
14
     of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and
15
     their ownership and contractual rights, participation in, and/or awareness of the Company’s
16
     operations and intimate knowledge of the false financial statements filed by the Company with the
17
     SEC and disseminated to the investing public, Individual Defendants had the power to influence and
18
     control and did influence and control, directly or indirectly, the decision-making of the Company,
19
     including the content and dissemination of the various statements which Plaintiff contends are false
20
     and misleading. Individual Defendants were provided with or had unlimited access to copies of the
21
     Company’s reports, press releases, public filings, and other statements alleged by Plaintiff to be
22
     misleading prior to and/or shortly after these statements were issued and had the ability to prevent
23
     the issuance of the statements or cause the statements to be corrected.
24
             57.     In particular, Individual Defendants had direct and supervisory involvement in the
25
     day-to-day operations of the Company and, therefore, had the power to control or influence the
26
     particular transactions giving rise to the securities violations as alleged herein, and exercised the
27
     same.
28

                                           CLASS ACTION COMPLAINT
                                                         14
         Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 16 of 19




 1          58.    As set forth above, Velodyne and Individual Defendants each violated Section 10(b)

 2 and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position

 3 as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the Exchange

 4 Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other members

 5 of the Class suffered damages in connection with their purchases of the Company’s securities during

 6 the Class Period.

 7                                       PRAYER FOR RELIEF

 8          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 9          (a)    Determining that this action is a proper class action under Rule 23 of the Federal

10 Rules of Civil Procedure;

11          (b)    Awarding compensatory damages in favor of Plaintiff and the other Class members

12 against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

13 wrongdoing, in an amount to be proven at trial, including interest thereon;

14          (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this

15 action, including counsel fees and expert fees; and

16          (d)    Such other and further relief as the Court may deem just and proper.

17                                     JURY TRIAL DEMANDED

18          Plaintiff hereby demands a trial by jury.
19 DATED: March 2, 2021                                  GLANCY PRONGAY & MURRAY LLP
20                                                       By: s/Pavithra Rajesh
                                                         Robert V. Prongay
21
                                                         Charles Linehan
22                                                       Pavithra Rajesh
                                                         1925 Century Park East, Suite 2100
23                                                       Los Angeles, California 90067
                                                         Telephone: (310) 201-9150
24                                                       Facsimile: (310) 201-9160
25                                                       Email: info@glancylaw.com

26

27

28

                                         CLASS ACTION COMPLAINT
                                                        15
     Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 17 of 19




 1                                         LAW OFFICES OF HOWARD G. SMITH
                                           Howard G. Smith
 2                                         3070 Bristol Pike, Suite 112
                                           Bensalem PA 19020
 3
                                           Telephone: (215) 638-4847
 4                                         Facsimile: (215) 638-4867

 5                                         Counsel for Plaintiff Meysam Moradpour
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                              CLASS ACTION COMPLAINT
                                         16
      Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 18 of 19



                        SWORN CERTIFICATION OF PLAINTIFF


      Velodyne Lidar, Inc., SECURITIES LITIGATION

I,         Meysam Moradpour                       , certify:

      1.    I have reviewed the complaint and authorized its filing and/or adopted its allegations.

      2.    I did not purchase Velodyne Lidar, Inc., the security that is the subject of this action
            at the direction of plaintiff’s counsel or in order to participate in any private action
            arising under this title.

      3.    I am willing to serve as a representative party on behalf of a class and will testify at
            deposition and trial, if necessary.

      4.    My transactions in Velodyne Lidar, Inc., during the class period set forth in the
            Complaint are as follows:

               See Attached Transactions

      5.    I have not served as a representative party on behalf of a class under this title during
            the last three years except as stated:

      6.    I will not accept any payment for serving as a representative party, except to receive
            my pro rata share of any recovery or as ordered or approved by the court including
            the award to a representative plaintiff of reasonable costs and expenses (including
            lost wages) directly relating to the representation of the class.

                  ⁭ Check here if you are a current employee or former employee of the
               defendant Company.

               I declare under penalty of perjury that the foregoing are true and correct
               statements.


        2/24/2021
Dated: ________________                    ____________________________________________
                                             2/24/2021
Case 3:21-cv-01486-SI Document 1 Filed 03/02/21 Page 19 of 19




 Meysam Moradpour's Transactions in Velodyne Lidar, Inc. (VLDR)
    Date     Transaction Type        Quantity        Unit Price
  12/28/2020      Bought                      71         $22.7800
  12/28/2020      Bought                     100         $22.7800
  12/28/2020      Bought                     100         $22.7800
  12/28/2020      Bought                   1,451         $22.7800
  12/28/2020      Bought                   2,049         $22.7800
  12/28/2020      Bought                     100         $22.7800
  12/28/2020      Bought                   1,351         $22.7800
  12/28/2020      Bought                     100         $22.7900
  12/28/2020      Bought                      50         $22.8000
  12/28/2020      Bought                      50         $22.8000
  12/28/2020      Bought                      15         $22.8000
  12/28/2020      Bought                       7         $22.8000
  12/28/2020      Bought                       3         $22.8000
  12/28/2020      Bought                     653         $22.8000
  12/28/2020      Bought                     100         $22.8290
  12/28/2020      Bought                     100         $22.8290
  12/28/2020      Bought                     100         $22.8290
    1/4/2021      Bought                      25         $21.8500
   1/14/2021        Sold                    -275         $23.7500
   1/27/2021        Sold                    -500         $26.0200
    2/1/2021      Bought                      10         $20.9100
    2/1/2021      Bought                     200         $20.9100
   2/16/2021        Sold                    -210         $22.1503
   2/19/2021      Bought                     415         $20.5600
